On Motion for Rehearing
In our original opinion we erroneously stated that relator was not given notice of the hearing of November 16, 1968, the date on which the court found relator still owed $850.00 on the delinquency of $1200.-00 found by the court, after notice and hearing, July 11, 1968. The record does not reflect there was no notice of such hearing. However, the record does not reflect that at the November hearing the court found relator in contempt for failure to pay any new installments due between July 11, 1968 and November, 1968. Relator immediately after the November hearing paid $500.00, leaving a delinquency of $350.00.
In his motion for rehearing relator makes no complaint of our finding in the original opinion that there was, as reflected by the record, only $350.00 due on the delinquency found in July, except he urges that he should be given credit on the delinquency for payments allegedly made in 1969 on January 7, February j and March 26. The record before us reflects no such payments. If they were made, which is a matter that can be shown in the trial court, relator would be entitled to deduct these payments from the $350.00 that the record reflects was delinquent.
Further in his motion for rehearing relator urges that he be allowed a hearing here to show his inability to pay the delinquency. The development of the facts in this regard is, as we suggested in our original opinion, to be made in the trial court. See “Habeas Corpus Proceedings in the Supreme Court of Texas”, St. Mary’s Law Journal, Vol. 1, No. 1, pages 1-21, written by Associate Justice Joe Greenhill of the Supreme Court and Martin D. Beirne, Jr., Editor of the Law Journal.
Motion for rehearing overruled.